Case 1:21-cr-00024-EGS Document 3 Filed 01/27/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO:
v. MAGISTRATE NO. 21-mj-00085
ROBERT GIESWEIN, VIOLATIONS:
Defendant. Count 1: 18 U.S.C. § 1512(¢)(2)

(Obstruction of an Official Proceeding)
Counts 2-4: 18 U.S.C. § 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon)

Count 5: 18 U.S.C. § 1361, 2
(Destruction of Government Property)

Count 6: 18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, ROBERT
GIESWEIN attempted to, and did, corruptly obstruct, influence, and impede an official proceeding;
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority, committing an act of civil disorder, and engaging in disorderly and disruptive

conduct.

(Obstruction of an Official Proceeding,
in violation of Title 18, United States Code, Sections 1512(c)(2))
Case 1:21-cr-00024-EGS Document 3 Filed 01/27/21 Page 2 of 4

COUNT TWO
On or about January 6, 2021, within the District of Columbia, ROBERT GIESWEIN, using
a deadly or dangerous weapon, that is, an aerosol irritant spray and baseball bat, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), that is, officers from the United States Capitol police, while such officers and employees
were engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
in violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, ROBERT GIESWEIN, using
a deadly or dangerous weapon, that is, an aerosol irritant spray and baseball bat, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), that is, officers from the United States Capitol police, while such officers and employees
were engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
in violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))
Case 1::21-cr-00024-EGS Document 3 Filed 01/27/21 Page 3 of 4

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, ROBERT GIESWEIN, using
a deadly or dangerous weapon, that is, an aerosol irritant spray and baseball bat, did forcibly assault,
resist, oppose, impede, intimidate, and interfere with, an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), that is, N.V., an officer from the United States Capitol police, while such officer and
employee was engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
in violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, ROBERT GIESWEIN did
willfully injure and commit depredation against property of the United States, and of any
department and agency thereof, and any property which has been and is being manufactured and
constructed for the United States, and any department and agency thereof, that is, a window of the
U.S. Capitol, causing damage in an amount more than $1,000.

(Destruction of Government Property,
in violation of Title 18, United States Code, Sections 1361, 2)
Case 1::21-cr-00024-EGS Document 3 Filed 01/27/21 Page 4 of 4

COUNT SIX
On or about January 6, 2021, in the District of Columbia, ROBERT GIESWEIN did
unlawfully and knowingly enter and remain ina restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so, and, during and in relation to the offense, did use and carry a deadly and dangerous weapon,
that is, an aerosol irritant spray and a baseball bat.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b)(1)A))

A TRUE BILL:

FOREPERSON.

ttorney of the United States in
and for the District of Columbia.
